Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawing are blurry, making it difficult to read. Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1-4 and 10 are objected to because of the following informality:
With regards to Claim 1, the “core model” refers to a representation of the core holder as best understood by the examiner and according to the specification (p.4) and fig.1 (11,12,13).
 Appropriate correction is necessary to claim 1 as well as to its dependent claims.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2- 4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention [MPEP 2166- FP- 7.31.01].
Representative claim 2 discloses the limitation “micro-fracture core model adopts a full-diameter core whose fractures are artificially generated ”.
However, this (italicized) subject matter is not described properly in the specification. Specification merely re-iterates the claim language without describing how the micro-fracture core model adopts a full-diameter core whose fractures are artificially generated.
Similar reasoning is applied to the rejections of Claims 3 and 4.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention [MPEP 2175- FP- 7.34.01].
Claim 3 discloses the limitation “map-fracture core model adopts a crushed full-diameter core”. Specification merely re-iterates the claim language without delineating the boundaries or provide detail of the “map-fracture core model adopting a crushed full-diameter core”, rendering the scope unclear. For the purpose of a compact prosecution, examiner in view of the specification, assumes that map-fracture core model adopting a crushed full-diameter core as a full-diameter core model with a specific aperture size (between 10-20 μm) of fractures.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 202814960 U), hereinafter ‘Guo’, in view of Li et al. (US 20120173220 A1), hereinafter ‘Li’.

With regards to Claim 1, Guo discloses A simulation device for gas reservoir exploitation (In the oil gas exploitation field and several side bottom water exists, will always generate water intrusion in the development process, especially the fractured reservoir, bottom water is easy to enter to the well bottom along the crack, water invading the gas well gas greatly effects, there are expressed in many reservoir development [0002]; This utility model aims at providing a fractured bottom can be fractured in the laboratory bottom water dynamic simulation research, test data is accurate, simple equipment and easy operation of storing water dynamic physical simulation experiment device [0004]); comprising a gas-liquid supply system, a simulation system, a metering system, pipes for interconnecting each system, and switches, wherein: the gas-liquid supply system comprises a gas supply system and a liquid supply system; the metering system is for metering gas and/or liquid produced after the simulation system (In order to reach said purpose, this utility model claims a fractured bottom water dynamic physical simulation experiment device, comprising a rock core clamper, comprising a clamper cylinder. in the said clamper cylinder along the axial direction is equipped with a rubber sleeve, the rubber sleeve is used for containing the rock core containing cavity [0005]; supply container 4 provided parallel with the supply container 5, and through second hollow tube 12 connected to the inlet end of the core holder I, the content supply container 4 filled with high-pressure gas, a water supply container 5 content with high pressure water, 4 and the second hollow tube 12 between the connection pipeline provided with a second switch valve 22 on the water supply container 5 and the second hollow tube 12 between the connection pipeline is provided with a third switch valve 23, respectively used for controlling the connection and disconnection of the rock core holder I supply vessel 4 and supply container 5 the gas supply container. gas-water separator (6) is set in series with the gas flow meter 7, gas-water separator (6) through the third hollow tube 13 connected to the outlet end of the core holder I, gas flow 7 through the gas pipe 14 and the gas-water separator (6) is connected one end of the gas pipe 14 connected with the upper port of the gas-water separator 6 and the other end connected with the lower port of the gas flow meter 7 to detect gases and out water quantity of crack rock sample [0019).
However, Guo does not specifically disclose the simulation system comprises core models having at least one of micro-fractures with an aperture smaller than 1 μm, map-fractures with an aperture between 10-20 μm, and large-fractures with an aperture between 100- 5000 μm.
Li discloses the simulation system comprises large-fractures with an aperture between 100- 5000 μm (The above 13 rows of data form a trace file of two fractures, where NUMFRAC in the first row is the key word of the number of fractures, the following quantity 2 is the number of the large fractures; FRACTURE in the second row is the key word of the serial number of a fracture, the following quantity 1 is the numbering of the fracture; APERTURE in the third row is the key word of the fracture aperture, the following quantity 300 shows that the fracture aperture is 300 μm [0029]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo, in view of Li, to implement simulation system that comprises core models with at least one of micro-fractures with an aperture smaller than 1 μm, map-fractures with an aperture between 10-20 μm, and large-fractures with an aperture between 100- 5000 μm to effectively simulate the rapid fluid channeling along the above mentioned type of fractures and ensure the reliability of the simulation results (The advantages of the present invention are shown as below. The method of the present invention can simultaneously meet the geometric similarity and hydraulic similarity criteria, and effectively simulate the rapid fluid channeling along large-aperture fractures. Consequently, it can ensure the reliability of the simulation results and provide reasonable references to the adjustment and optimization of oil field development plans [0018], Li).


With regards to Claim 7, Guo in view of Li, discloses the claimed invention as discussed in Claim 1.
Guo additionally discloses a separation system between the simulation system and the metering system, wherein the separation system is for separating gas and liquid from a gas-liquid mixture after the simulation system (gas-water separator (6) is set in series with the gas flow meter 7, gas-water separator (6) through the third hollow tube 13 connected to the outlet end of the core holder I, gas flow 7 through the gas pipe 14 and the gas-water separator (6) is connected one end of the gas pipe 14 connected with the upper port of the gas-water separator 6 and the other end connected with the lower port of the gas flow meter 7 to detect gases and out water quantity of crack rock sample [0019], fig.1 shows gas-water separator (6) is between the simulated rock core holder and gas flow meter (7), added by examiner).


With regards to Claim 10, Guo in view of Li, discloses the claimed limitations as discussed in Claim 1.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo, in view of Li, to utilize the switches for directing the fluids to different core models to statistically analyze produced gas and/or liquid under different simulation conditions to improve accuracy of the test data and develop an easily operable simple equipment (on the third hollow pipe 13 is provided with a fourth switch valve 24 for controlling output and the out water quantity of the core holder. In this way, the utility model through the structure design realizes in the laboratory for fractured bottom water dynamic simulation research, has accurate test data, simple equipment and easy operation [0019]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Li , and in further view of Bi et al. (CN 105606775 A), hereinafter ‘Bi’.
Guo in view of Li, discloses the claimed limitations as discussed in Claim 1.
However, Guo does not specifically disclose micro-fracture core model adopting a full-diameter core whose fractures are artificially generated.
Bi discloses model adopting a full-diameter core whose fractures are artificially generated (The invention claims a low-permeability fractured reservoir physical model can realize crack parameter can be adjusted, p.5; The invention comprises a full diameter core and full diameter core holder, p.8; When using natural fractures or artificial cracks for plugging performance evaluation... the compression gasket of half the of different size in any horizontal section of the rock core by changing the thickness, the width of the spacer so as to simulate cracks of different parameters, p.3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo, in view of Li, and in further view of Bi, to utilize core models with artificially generated different aperture sizes such as, a micro-fracture core model with full-diameter core to accurately quantify crack/fractures for researching the plugging condition of different size cracks and simulating the flow of real reservoir fractures (Bi, p.3). 


With regards to Claim 3, Guo in view of Li, discloses the claimed limitations as discussed in Claim 1 and 2.
However, Guo does not specifically disclose map-fracture core model adopts a crushed full-diameter core.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo, in view of Li, and in further view of Bi, to utilize core models with different aperture sizes such as, a map-fracture core model with crushed full-diameter core to accurately quantify crack/fractures for researching the plugging condition of different size cracks and simulating the flow of real reservoir fractures (Bi, p.3). 


With regards to Claim 4, Guo in view of Li, discloses the claimed limitations as discussed in Claim 1 and 2.
However, Guo does not specifically disclose large-fracture core model adopts a full-diameter core whose fractures are artificially generated.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo, in view of Li, and in further view of Bi, to utilize core models with different aperture sizes such as, a large-fracture core model with full-diameter core and artificial fractures, to accurately quantify crack/fractures for researching the plugging condition of different size cracks and simulating the flow of real reservoir fractures (Bi, p.3). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Li , and in further view of Wier et al. (US 4544206 A), hereinafter ‘Wier’.
Guo in view of Li, discloses the claimed invention as discussed in Claim 1.
However, Guo does not specifically disclose the gas supply system provides at least one water-insoluble gas for the simulation device.
Wier discloses the gas supply system provides at least one water-insoluble gas for the simulation (At this point, a slug of relatively water insoluble gas, such as air, is injected, col.7, Lines 10-12).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo, in view of Li, and in further view of Wier, to supply at least one water-insoluble gas for the simulation device to accomplish specific tasks as known in the art such as diverting fluids into less permeable zones during reservoir exploitation (Wier, col.7, Lines 10-30). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Li , and in further view of Feng Ziping Tang (CN101046146A), hereinafter ‘Tang’.
Guo in view of Li, discloses the claimed invention as discussed in Claim 1.
However, Guo does not specifically disclose an intermediate system between the gas-liquid supply system and the simulation system, wherein: the intermediate system comprises a first intermediate container interconnected to the gas supply system and the simulation system, and a second intermediate container interconnected to the liquid supply system and the simulation system.
Tang discloses intermediate container interconnected to the liquid supply system and the simulation system (Described working solution feed unit comprises working solution holding vessel, hydraulic pump, intermediate receptacle, the preheating can that is communicated with successively, the delivery outlet of working solution feed unit communicates with described simulation well head, and the described sensing element on this working solution feed unit comprises the balance of being located at working solution holding vessel, intermediate receptacle or preheating can below. Intermediate receptacle is when experimentation need add auxiliary agent, avoid auxiliary agent to the damage of hydraulic pump and a kind of indirect container that uses, in hydrate heat injection exploitation experiment, it is temperature required to need that preheating can is heated to experiment, and working solution is flowed through and entered in the flat plate model after the abundant heat exchange of preheating can, p.3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo, in view of Li, and in further view of Tang, to utilize an intermediate system between the gas-liquid supply system and the simulation system, to accomplish specific tasks as known in the art such as adding auxiliary agents and prevent equipment damage during  exploitation of natural gas hydrate (Tang, p.3). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Li , and in further view of Yuan et al. (CN 107542436 A), hereinafter ‘Yuan’.
Guo in view of Li, discloses the claimed invention as discussed in Claim 1.
However, Guo does not specifically disclose a control system for controlling overall operations of the simulation device.
Yuan discloses a control system for controlling overall operations of the simulation device (Preferably, the monitoring system of the invention comprises a computer and transmission cable, the air supply system, a liquid supply system, a simulation system, an injection system, a production system is connected with the computer through the transmission cable, used for real-timely collecting the temperature in the test process, pressure and production logistics quantity and gas components and other experimental data, and control the experimental operation through the monitoring system, p.10).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo, in view of Li, and in further view of Yuan, to implement a control system for controlling overall operations of the simulation device to effectively collect and analyze simulation results (based on application of the monitoring system, capable of effectively collecting test in different time sections of temperature, pressure, liquid and gas generated component, capable of real-time recording in the computer carrying out digital-to-analogue analysis, for the physical simulation experimental results and numerical simulation experiment result are combined, Yuan, p.10). 


With regards to Claim 9, Guo in view of Li, and in further view of Yuan, discloses the claimed limitations as discussed in Claim 8.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo, in view of Li, and in further view of Yuan, to utilize a storage system between the metering system and the control system, for collecting liquid produced after the separation system to analyze various parameters of the water such as pressure, temperature, water saturation characteristics of the core and also the stored liquid could be recycled for next simulation iteration. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
An et al. (CN 105604545 A) discloses a simulated gas reservoir water invasion experiment device and method.
Chen et al. (CN 104977195 A) discloses a stress sensitive test method on a core made of artificial fractured carbonate rock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863